Title: To James Madison from Thomas C. Wharton, 28 March 1814
From: Wharton, Thomas C.
To: Madison, James


        
          Sir
          Philad, March 28, 1814
        
        I did myself the honor of writing to your Excellency on the 9h. inst praying the remission of a fine of twenty five dollars inflicted by a Court martial held in this City for the trial of certain persons charged with disobeying the “orders ⟨of⟩ the President of the United States.” If neglect of duty or opposition to the Laws of my Count[r]y could be chargeable to me, I would not trouble Your Excellency on this occasion.
        But so far from countinancing opposition, my officers will testify my appearing at the first call for a draft—Of the Second call I was ingnorant—To your Excellency in whom the Constitutio[n] has placed the po⟨wer⟩ of remitting fines; I most respectfully apply for a remission of mine. I have the honor to be Your Excellency’s obed St.
        
          Thomas C Wharton
        
      